Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered February 6, 2008, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of a two-count indictment, as well as another unindicted charge, defendant pleaded guilty to robbery in the first degree and waived his right to appeal. County Court thereafter sentenced defendant as negotiated to 12V2 years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having examined counsel’s brief and the record, we concur. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Peters, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.